ACCEPTED
                                                                                                         03-14-00574-CV
                                                                                                                4144926
                                                                                               THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                   2/13/2015 12:59:05 PM
                                                                                                        JEFFREY D. KYLE
                                  CAUSE NO. 03-14-00574-CV                                                        CLERK


SHARON LEE HANSON                             §       THIRD DISTRICT
                                              §                                     FILED IN
V.                                            §       COURT OF APPEALS  OF TEXAS
                                                                    3rd COURT OF APPEALS
                                              §                            AUSTIN, TEXAS
GUY ROBB COWEN                                §       IN AUSTIN, TEXAS2/13/2015 12:59:05 PM
                                                                         JEFFREY D. KYLE
                                                                               Clerk
       APPELLEE'S UNOPPOSED MOTION FOR LEAVE OF ONE DAY TO FILE
           APPELLEE'S BRIEF WITH CERTIFICATE OF CONFERENCE

TO THE HONORABLE JUSTICES OF THIS COURT:

       COMES NOW GUY ROBB COWEN, APPELLANT-MOVANT, herein and files his

Unopposed Motion for Leave of One Day to File Appellee's Brief, pursuant to Local Rules 47

and 52 and Texas Rules of Appellate Procedure 10.1 and 10.5(b)(1), and in support thereof

shows the following:

                         I. BACKGROUND AND BASIS FOR LEAVE

       Briefly, by way of background, the undersigned counsel was served Appellant's brief on

or about December 10, 2014, making the Appellee's brief due on January 9, 2015. A thirty (30)

day extension was granted, without opposition, making the brief due on February 9, 2015,

because the undersigned counsel, aside from having a trial practice, is currently working on a

total of five (5) briefs with two (2) of those being Petitions for Certiorari to the U.S. Supreme

Court from the US Court of Appeals in the 10 th and 5th Circuits. The undersigned counsel is a

solo practitioner. Additionally, the undersigned counsel has been suffering from a back injury

and is set for an MRI tomorrow and that has delayed completion. The undersigned counsel seeks

leave for one day to file the Appellee's brief and Appendix which are filed along with this

Motion.

                          II. GOOD CAUSE AND NOT FOR DELAY



                                                  1
       The Motion is not filed due to Movant's actions or omissions of any kind. Moreover, the

motion is not sought for delay and is in the interest of justice and to honor this country’s

constitutional mandates to the right to effective assistance of counsel and due process.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel prays that

Appellee-Movant be granted leave to file his brief in the proceeding herein.

                                                       Respectfully submitted,


                                                       By:___/s/__Marie E. Galindo_______
                                                              MARIE E. GALINDO
                                                       Attorney at Law
                                                       639 Heights Boulevard
                                                       Houston, Texas 77009
                                                       Telephone No. 713.299.1510
                                                       Facsimile No. 713.651.0776
                                                       State Bar No. 00796592

                                                       ATTORNEY FOR APPELLEE-
                                                       MOVANT

                                   Certificate of Service

       On February 10, 2015, a copy of the above-referenced pleading was sent via email to Mr.

Richard Mock, Appellant's counsel, and his assistant via electronic filing and email at

richard@mockandbrown.com, mailing address 400 S. Main St. Burnet, TX 78611.



                                       __/s/_Marie E. Galindo___________
                                       MARIE E. GALINDO

                                   Certificate of Conference

       On this same day, the undersigned counsel sent an email asking Mr. Mock about his

position as to the filing of this request and explained the basis of said request. The undersigned

counsel also spoke with his assistant, Ms. Nance, who called and confirmed that Mr. Mock does

not oppose leave if I file the appellee's brief on this same day.

                                               _/s/_Marie E. Galindo__________________
                                               MARIE E. GALINDO

                                                  2